Citation Nr: 1231208	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-22 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1943 to April 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, a hearing was held before a Decision Review Officer (DRO); a transcript of the hearing is associated with the claims file.  The case was previously before the Board in May and November 2011 when, in pertinent part, it was remanded for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In May 2011, the Veteran was asked to provide identifying information and the releases needed to secure pertinent outstanding evidence necessary to adjudicate his claim of service connection for bilateral hearing loss; more than a year has lapsed since that request; he has not responded.  


CONCLUSION OF LAW

By failing to submit requested identifying information and releases for critical evidence needed to properly adjudicate his claim of service connection for bilateral hearing loss, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2011).  





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication.  A February 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream issues").  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records (including Virtual VA, i.e., electronic records) have been secured/viewed.  As will be explained below, further pertinent (and perhaps critical) evidence is outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorization for release of records).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street).  In May 2011, the RO asked the Veteran to provide the information and releases.  He has not responded, and further development cannot proceed without his cooperation.  

The RO arranged for an examination on behalf of VA in February 2008 in conjunction with this claim (prior to completion of the preliminary evidentiary development requested).  The Board observes that the opinion offered is based on a less than complete factual background.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  

B. Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with a claim for VA benefits is not furnished within 1 year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).  

The Board's May 2011 remand noted that in April 2011 correspondence the Veteran identified what he considered to be pertinent outstanding evidence (i.e., reports of private treatment from Kaiser Permanente), and requested that such records be secured and considered.  While he authorized VA to secure such records, it was noted that dated authorization forms with his signature were necessary for VA to obtain the private treatment records.  

In May 2011, the Appeals Management Center (AMC) sent the Veteran a letter asking him to complete and return the enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA could secure records of his private treatment for his bilateral hearing loss, particularly since December 2009.  As was explained above, this information was necessary for a complete picture of the Veteran's disability and to assist any medical opinion provider in making an accurate and complete opinion regarding the etiology of the disability.  The letter was mailed to the Veteran's current address, and was not returned as undelivered.  He did not respond.  Significantly, the appeal was prematurely returned to the Board in November 2011, and the Board again remanded this matter for the requested evidence.  In December 2011, the AMC sent the Veteran a letter again asking him to complete and return the enclosed VA Form 21-4142, and notified him he had until May 13, 2012 to respond to the May 2011 letter requesting authorizations for release of all records identified in that letter.  This letter was also mailed to the Veteran's current address, and was not returned as undelivered.  Again, he did not respond.  More than a year has passed since the May 2011 request.  

The critical facts at this stage are clear.  The Veteran has not provided the releases necessary for VA to secure identified outstanding evidence pertaining to his claim of service connection for bilateral hearing loss.  The Board is presented with a less than complete disability picture, made so by the Veteran's failure to cooperate.  In such circumstances proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned) (emphasis added).  

The Board notes the Veteran's representative's August 2012 correspondence stating that the VA is the "strongly and uniquely pro-appellant system of awarding benefits to veterans".  However, as noted above, VA's duty to assist in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street.  Wood, 1 Vet. App. at 193.  As the Veteran is unwilling to cooperate with VA in securing pertinent evidence, VA (to include the Board) is required by regulation to consider his claim abandoned.  Notably, more recently the United States Court of Appeals for Veterans Claims has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a) (which is not the case here), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 231 (2012).  

Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim for service connection for bilateral hearing loss is abandoned, there is no allegation of error in fact or law for appellate consideration in this matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  


ORDER

The appeal seeking service connection for bilateral hearing loss is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


